Appeal from a judgment of the Erie County Court (Sheila A. DiTullio, J.), rendered August 18, 1999. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree.
It is hereby ordered that said appeal from the judgment insofar as it imposed a sentence of a period of postrelease supervision is unanimously dismissed and the judgment is otherwise affirmed.
Same memorandum as in People v Facen (67 AD3d 1478 [2009]). Present—Hurlbutt, J.P., Martoche, Smith, Garni and Pine, JJ.